                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

DARIUS CORNELIUS FORD                                    PETITIONER

VS.                                CIVIL ACTION NO. 3:18CV476TSL-JCG

SUPERINTENDENT JACQUELYN BANKS                           RESPONDENT


                                 ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate John C. Gargiulo, and

the court, no objection having been filed and having fully

reviewed the report and recommendation entered in this cause on

April 11, 2019, and no objection having been filed and being duly

advised in the premises, finds that said report and recommendation

should be adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation

of United States Magistrate Judge John C. Gargiulo entered on April

11, 2019, be, and the same is hereby adopted as the finding of

this court.   Accordingly, the petition for writ of habeas corpus,

filed pursuant to § 2254, is hereby dismissed and petitioner’s

motion for judgment on the pleadings is denied.

      It is further ordered that a certificate of appealability is

denied.   Petitioner has failed to demonstrate that “jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right.”   Slack v.
McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 146 L. Ed. 2d 542

(2000).

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this 18th day of June, 2019.




             /s/ Tom S. Lee
             UNITED STATES DISTRICT JUDGE




                                 2
